Name: Commission Regulation (EEC) No 1795/87 of 26 June 1987 suspending advance fixing of export refunds for certain cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 6 . 87 Official Journal of the European Communities No L 168/35 COMMISSION REGULATION (EEC) No 1795/87 of 26 June 1987 suspending advance fixing of export refunds for certain cereals accordingly be suspended until a normal situation is restored ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1579/86 (2), and in particular the first subparagraph of Article 16 (7) thereof, Whereas Article 16 (7) of Regulation (EEC) No 2727/75 makes provision for the suspension of arrangements rela ­ ting to the advance fixing of export refunds if the market situation indicates that the said arrangements are causing difficulties or if such difficulties are in danger of arising ; Whereas the uncertainty over prices for the new marke ­ ting year is likely to encourage advance fixing of the refund in respect of quantities considerably larger than those to be expected in normal circumstances ; whereas such uncertainty does not arise in the case of the resale for export of intervention stocks ; Whereas the application of the provisions concerning the advance fixing on the refund on certain cereals should HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of the export refund for the products referred to in Article 1 (a), (b), (c) and (d) of Regulation (EEC) No 2727/75 and for products exported in the form of goods covered by Annex B to that Regulation is hereby suspended from 1 to 10 July 1987, with the exception of the refunds fixed in advance under Regulations (EEC) Nos 2632/86 (3), 2664/86 (4), 3239/86(0, 1647/87(0, 1745/87 0 and 1746/87 (g). Article 2 This Regulation shall enter into force on 1 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 June 1987. For the Commission Frans ANDRIESSEN Vice-President 0 OJ No L 237, 23. 8 . 1986, p. 15 . (4) OJ No L 243, 28 . 8 . 1986, p. 17. 0 OJ No L 301 , 25. 10. 1986, p. 18 . (Ã  OJ No L 153, 13. 6 . 1987, p. 26. o OJ No L 164, 24. 6 . 1987, p . 14. (') OJ No L 164, 24. 6. 1987, p . 16. (') OJ No L 281 , 1 . 11 . 1975, p . 1 . 0 OJ No L 139, 24. 5. 1986, p. 29.